DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12/05/2019.
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 - 9, 11, 13, and 14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 7, 9, 11, 13, and 14 are indefinite as the claims recites lists of alternative claim elements with inconsistent use of the term “and” throughout the claims.  This results in 
Claim 8 is further rejected as it depends from claim 7.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1
Claim 12 recites the limitations of:
A game money trading method, the method comprising:
selecting at least one of a plurality of game moneys corresponding to a plurality of games as base money;
determining exchange rates for the plurality of game moneys to the base money;
receiving a request for an exchange of game moneys from a user; and
processing the requested exchange of game moneys by
using the base money based on the determined exchange rates.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
Regarding claims 12 – 14, in as much as the claims collect, analyze and provide a result, the claims are also abstract under mental processes and can be performed in the mind of a person and with pen and paper (see MPEP 2106.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a communication unit, user terminal and a plurality of game servers (Claim 1) The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1,and  12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-11, and 13-14 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a 


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim 15 claims “A computer-readable storage medium having stored thereon a program which performs the method set forth in claim 12.”  This represents signal per se as the computer-readable storage medium is not a non-transitory computer-readable storage medium.  Therefore, claim 15 is not patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-12, and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020160062291) in view of Kratka (US 2009/0125452 A1).

Regarding claims 1, 12 and 15 

A device for providing a game money trading method, the device comprising: a communication unit configured to communicate with a user terminal and a plurality of game servers; and (See at least Kim (Page 2 paragraph 9) “The game platform server is connected to a plurality of game company servers to provide a plurality of online game services, and the currency management unit performs an exchange between a first game money used in a first online game and a second game money used in a second online game according to a request of a predetermined gaming device”

to process an exchange of the plurality of game moneys for each other by using the base money in response to a request received from the user terminal.  (See at least Kim (Page 2 paragraph 9) The game platform server is connected to a plurality of game company servers to provide a plurality of online game services, and the currency management unit performs an exchange between a first game money used in a first online game and a second game money used in a second online game according to a request of a predetermined gaming device, wherein the first game money and the second game money can be exchanged according to the exchange ratio of the platform currency of the first game money and the exchange rate of the platform currency of the second game money.

Specifically regarding claims 12 and 15 Kim further teaches 
determining exchange rates for the plurality of game moneys to the base money; (See at least Kim (Page 2 paragraph 8) an exchange ratio management unit for setting an exchange rate to the platform currency with respect to the game money of each online game provided by the game platform server;

However Kim does not specifically teach “a control unit configured to select at least one of a plurality of game moneys corresponding to the plurality of game servers as base money, and”

However Kratka teaches at least at [0008] and [0009]: [0008] Certain embodiments provide a method of using a computer to create a currency index that includes: selecting a basis currency; selecting a plurality of non-basis currencies; assigning an allocation to each non-basis currency; and making an investment transaction for each non-basis currency based at least in part on the allocation.
[0009] Certain embodiments provide a method of using a computer to determine the present value of a currency index of a basis currency against a plurality of non-basis currencies,

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the game platform server and method for providing cyber money trade service of Kim with currency strength indexes of Kratka since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because address points arising in relative valuation of a particular currency with respect to other currencies in a marketplace.” (Kratka [0014]) Therefore, Claims 1, 12, and 15 are obvious over the disclosure of Kim and Kratka.

Regarding claim 6

The device of claim 1, wherein the control unit determines exchange rates for the plurality of game moneys to the base money, and controls exchange based on the determined exchange rates.  (See at least Kim (Page 2 paragraph 8) an exchange ratio management unit for
setting an exchange rate to the platform currency with respect to the game money of each online game provided by the game platform server;

Regarding claim 7

The device of claim 6, wherein the control unit obtains information about at least one of total numbers of users, popularity rankings and remaining available periods of games provided by the plurality of game servers, and total amounts of money in circulation, amounts of trading, amounts of requested purchase and amounts of requested sales of the plurality of game moneys, and determines the exchange rates for the plurality of game moneys to the base money by running an algorithm using the obtained information.  (See at least Kim (Page 3 paragraph 5)The step of setting the exchange rate relative to the platform currency may set the exchange ratio of the game money used in the first online game to the platform currency of the game money used in the first online game according to at least one of the total number of game users subscribed to the first online game, the reactivity of the game users for the first online game, the number of download times of the game users in the first online game)



Regarding claims 8 

The device of claim 7, wherein the control unit: determines whether a preset condition for an adjustment of exchange rates has been fulfilled; and when the condition for an adjustment of exchange rates has been fulfilled, adjusts the exchange rates by running a preset algorithm.  (See at least Kim (Page 5 paragraph 10) “The game platform server 108 periodically collects exchange rate calculation basic information including at least one of the total number of game users who have subscribed to the online game, the degree of activity of the game users in the online game, the number of download times of the online game, and the number of daily access times of the online game, and updates the exchange rate for the game money of each online game in accordance with the collected exchange rate calculation basic information.” (NOTE:  a periodically collected information  indicates  that the time period is the condition)


Regarding claim 9
The device of claim 8, wherein the control unit sets the condition for an adjustment of exchange rates by using at least one of total numbers of users and popularity rankings of games, and total amounts of money in circulation, amounts of trading, amounts of requested purchase and amounts of requested sales of the plurality of game moneys.  (See at least Kim (Page 5 paragraph 10) The game platform server 108 periodically collects exchange rate calculation basic information including at least one of the total number of game users who have subscribed to the online game, the degree of activity of the game users in the online game, the number of download times of the online game, and the number of daily access times of the online game, and updates the exchange rate for the game money of each online game in accordance with the collected exchange rate calculation basic information.)

Regarding claim 10
The device of claim 6, wherein the control unit, when a service of a new game is started, determines an exchange rate for game money for the new game to be a preset value.  (See at least Kim (page 2 paragraph 11) “The exchange rate management unit can set the exchange ratio of the game money of the corresponding online game to the platform currency of the game money of the corresponding online game according to at least one of the total number of game users subscribed to the corresponding online game, the response of the game users for the corresponding online game, the number of download times of the corresponding online game, and the number of days of the corresponding online game.”)

Regarding claim 11
The device of claim 1, wherein the control unit transmits present details of game moneys held by a user to the user terminal through communication with the plurality of game servers, processes an exchange of the first game money and the base money for each other based on a predetermined exchange rate when receiving a request for a purchase or sales of first game money from the user terminal, and transmits results of  (See at least Kim (Page 2 paragraph 9) “The game platform server is connected to a plurality of game company servers to provide a plurality of online game services, and the currency management unit performs an exchange between a first game money used in a first online game and a second game money used in a second online game according to a request of a predetermined gaming  device, wherein the first game money and the second game money can be exchanged according to the exchange ratio of the platform currency of the first game money and the exchange rate of the platform currency of the second game money.”

Regarding claim 14
The method of claim 12, wherein determining the exchange rates comprises obtaining information about at least one of total numbers of users, popularity rankings and remaining available periods of games provided by the plurality of game servers, and total amounts of money in circulation, amounts of trading, amounts of requested purchase and amounts of requested sales of the plurality of game moneys and determining the exchange rates for the plurality of game moneys to the base money by running an algorithm using the obtained information.  (See at least Kim (Page 3 paragraphs 2 and 5): (Page 3 paragraph 2) “In the step of performing the exchange between the platform money and the game money of the online game, the game platform server can exchange the platform money with the game money according to the exchange ratio compared to the platform currency of the game money.” And(Page 3 paragraph 5) “The step of setting the exchange rate relative to the platform currency may set the exchange ratio of the game money used in the first online game to the platform currency of the game money used in the first online game according to at least one of the total number of game users subscribed to the first online game, the reactivity of the game users for the first online game, the number of download times of the game users in the first online game, and the number of days of the first online game.”)

Prior Art Rejection 
After further search and consideration no rejection is made for claims 2- 5, and 13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693